11-186-ag
         Chen v. Holder
                                                                                       BIA
                                                                                Mulligan, IJ
                                                                               A088 775 616
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 4th day of April, two thousand twelve.
 5
 6       PRESENT:
 7                RALPH K. WINTER,
 8                REENA RAGGI,
 9                SUSAN L. CARNEY,
10                    Circuit Judges.
11       _______________________________________
12
13       SHAO MING CHEN,
14                Petitioner,
15
16                        v.                                    11-186-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Tina Howe, New York, New York.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; Ada E. Bosque, Senior
27                                     Litigation Counsel; Matthew A.
28                                     Spurlock, Attorney, Office of
29                                     Immigration Litigation, U.S.
30                                     Department of Justice, Washington
31                                     D.C.
 1         UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals’s (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review is

 4   DENIED.

 5         Petitioner Shao Ming Chen, a native and citizen of the

 6   People’s Republic of China, seeks review of the BIA’s December

 7   28, 2010, decision affirming the August 13, 2009, decision of

 8   Immigration Judge (“IJ”) Thomas J. Mulligan denying Chen’s

 9   application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).        See In re Shao

11   Ming Chen, No. A088 775 616 (B.I.A. Dec. 28, 2010), aff’g No.

12   A088 775 616 (Immig. Ct. N.Y. City Aug. 13, 2009).        We assume

13   the   parties’    familiarity   with   the   underlying   facts   and

14   procedural history of this case.

15         Under the circumstances of this case, we have reviewed

16   the IJ’s decision together with the BIA decision.           See Xue

17   Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir.

18   2005); see also Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d

19   Cir. 2005).      The applicable standards of review are well-

20   established.     See 8 U.S.C. § 1252(b)(4)(B); see also Xiu Xia

21   Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008) (per
22   curiam).

23         We “defer . . . to an IJ’s credibility determination

24   unless, from the totality of the circumstances, it is plain



                                      2
 1   that no reasonable fact-finder could make such an adverse

 2   credibility ruling.”       Xiu Xia Lin, 534 F.3d at 167.             For

 3   asylum applications such as Chen’s, governed by the REAL ID

 4   Act of 2005, the agency may, considering the totality of the

 5   circumstances, base a credibility finding on, inter alia, an

 6   applicant’s demeanor, the plausibility of her account, and

 7   inconsistencies in her statements, without regard to whether

 8   they go “to the heart of the applicant’s claim.”            8 U.S.C. §

 9   1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163, 164 & n.2,

10   165.

11          Here, substantial evidence supports the agency’s adverse

12   credibility determination.        In finding Chen not credible, the

13   IJ reasonably relied in part on Chen’s demeanor, noting that

14   she appeared to testify from a script and that she became

15   “anxious”    when    confronted    about      inconsistencies   in   her

16   testimony.    See 8 U.S.C. § 1158(b)(1)(B)(iii).          We defer to

17   the IJ’s demeanor finding, especially where, as in this case,

18   the     finding     is   supported       by   specific   examples     of

19   inconsistencies in Chen’s evidence.           Li Hua Lin v. U.S. Dep’t

20   of Justice, 453 F.3d 99, 109 (2d Cir. 2006).             The IJ noted

21   (for example) that, contrary to Chen’s testimony that her

22   mother and father were detained, the letters from her parents

23   did not mention any such detention.            Accordingly, we find no

24   error in the agency’s denial of Chen’s application for asylum,


                                          3
 1   withholding of removal, and CAT relief. See Paul v. Gonzales,

 2   444 F.3d 148, 156-57 (2d Cir. 2006).

 3       For the foregoing reasons, the petition for review is

 4   DENIED.     As we have completed our review, any stay of removal

 5   that the Court previously granted in this petition is VACATED,

 6   and any pending motion for a stay of removal in this petition

 7   is DISMISSED as moot.     Any pending request for oral argument

 8   in this petition is DENIED in accordance with Federal Rule of

 9   Appellate Procedure 34(a)(2) and Second Circuit Local Rule

10   34.1(b).1

11                                  FOR THE COURT:
12                                  Catherine O’Hagan Wolfe, Clerk
13




            1

 We note our concern with the poor quality of the brief filed by
 Chen’s counsel, Tina Howe.       The brief contained a number of
 substantive, grammatical, and typographical errors, including: (1)
 quoting a Third Circuit case, Yun Jun Cao v. Att’y Gen. of the U.S.,
 but attributing the quotation to a Second Circuit case with a similar
 name, Cao He Lin v. U.S. Dep’t of Justice, see Petitioner’s Brief
 (“PB”) at 16-17; (2) copying and pasting irrelevant text into the
 brief relating to Falun Gong, although this case concerned a claim
 based only on Christianity, see id. at 17-18; (3) providing incorrect
 pin cites to the record and cited cases, see id. at 7, 11, 14, 16-17;
 and (4) listing cases in the table of contents that are not
 subsequently cited in the text, and vice-versa, see id. at 3, 14, 16
 (citing I.N.S. v. Elias-Zacarias; N.L.R.B. v. Columbian Enameling and
 Stamping Co.; Bandari v. I.N.S.; Rizal v. Gonzales; and Li v.
 Mukasey). Since Howe has already been warned about her deficient
 briefing, see, e.g., Mei Juan Lin v. U.S. Att’y Gen., No. 07-4525-ag;
 Su Ying Wen v. U.S. Att’y Gen., No. 07-3915-ag, we refer the present
 matter to this Court’s Grievance Panel.
                                      4